DETAILED ACTION
Claims 1-18 are pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Oath/Declaration
The applicant’s oath/declaration has been reviewed by the examiner and is found to conform to the requirements prescribed in 37 C.F.R. 1.63.
Priority
As required by M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on applications filed on 08/15/2013 (CHINA 201310356579.0).
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Information Disclosure Statement
As required by M.P.E.P.  609(C), the applicant’s submissions of the Information Disclosure Statements dated 12/17/2020 and 12/17/2020 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 1, 10 and 16 are provisionally rejected on the ground of nonstatutory double patenting over claims 1, 6 and 11 of U.S Patent No. 10,757, 018  (018’ hereinafter). The subject matter claimed in the instant application is disclosed in the patented application and claiming common subject matter, as follows: 
Instant Application US Application #: 16/998, 997 (997’) 
US Patent #: 10,757, 018  (018’)
1. A method for sending a multiprotocol label switching (MPLS) data packet, the method comprising:
1. (Previously Presented) A method for forwarding a multiprotocol label switching (MPLS) data packet, comprising:
receiving, by a first segment routing (SR) router in an SR network, a tunnel encapsulation capability flooded by a second SR router; 

determining, by the first SR router, an internet protocol (IP) tunnel encapsulation type according to the tunnel encapsulation capability; 

encapsulating, by the first SR router, the MPLS data packet into an IP tunnel according to the IP tunnel encapsulation type; and 
receiving, by a first segment routing (SR) router in an SR network, the MPLS data packet, 


wherein the first SR router has an MPLS forwarding capability; 



encapsulating, by the first SR router, the MPLS data packet into an TP tunnel when a next-hop router is a non-SR router, wherein the non-SR router does not have an MPLS forwarding capability, and 
sending, by the first SR router, the encapsulated MPLS data packet to the second SR router.
sending an encapsulated MPLS data packet to the next-hop router to enable the encapsulated MPLS data packet to be forwarded to a second SR router.


Although the conflict claims are not identical, they are not patentably distinct from each other because 997’ discloses the method for sending MPLS data packet, comprising:
·	receiving, by a first segment routing (SR) router in an SR network, a tunnel encapsulation capability flooded by a second SR router; 
·	the MPLS data packet into an IP tunnel according to the IP tunnel encapsulation type
997’ does not discloses the phrase “next-hop router” and “MPLS forwarding capability” in the instant application. However, it would have been obvious to one or ordinary skill in the art to determined second segment router corresponding to next-hop router and encapsulation capabilities  corresponding to MPLS forwarding capability as the instant application. Therefore, they are not patentably distinct from each other.
Regarding claims 7 and 13 are rejected for the same reasons as claim 1 described above corresponding to patented claims 11 and 20 of US Patent # 10,757, 018  and claims 1, 10 and 19 of US Patent # 10,277,504. 
Therefore, this is nonstatutory obviousness-type double patenting rejection because the conflicting claims in the patented application. Examiner suggest applicant to filed Electronic Terminal Disclaimer over U.S. Patent number 10,277504 and 10,757018.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kothari et al. (US 8,422,514 B1).
Regarding claim 1, Kothari teaches a method for sending a multiprotocol label switching (MPLS) data packet, the method comprising: 
receiving, by a first segment routing (SR) router in an SR network, a tunnel encapsulation capability flooded by a second SR router (receive LDP message where include the PW-type (where is FEC-128 or FEC-129 (see Fig.7A element 172C) and flood BGP message 42 to all the RR “RR 36A then generates a BGP message 42 with the BGP NLRI field and floods this BGP message 42 to all other RRs over external BGP (EBGP), which is a form of BGP used to communicate between domains, such ASes 14” see Kothari: Col.12 lines 39-42); 
determining, by the first SR router, an internet protocol (IP) tunnel encapsulation type according to the tunnel encapsulation capability (extract data for configuring MS-PW according to PW-type (FEC-128 or FEC-129) at step 104 see Kothari: Fig.5A; Col.18 lines 1-6); 
encapsulating, by the first SR router, the MPLS data packet into an IP tunnel according to the IP tunnel encapsulation type (generate BGP message to include translated data (includes reserve label for second PW segment) at step 108 where the translate data for configuring Multi-segment PW see Kothari: Fig.5A step 108; Step 105-106; Col.18 lines1-13); and 

Regarding claim 2, Kothari taught the method according to claim 1 as described hereinabove. Kothari further teaches wherein the tunnel encapsulation capability is flooded by the second SR router using an interior gateway protocol (computer network using interior gateway protocol for PW “When the computer network comprises a single autonomous system (AS) or interior gateway protocol (IGP) domains, this form of PW is often referred to as single-segment (SS) PWs (SS-PWs) in that this form of PW is commonly set up directly between two provider edge (PE) devices of the AS or IGP domains” see Kothari: Col.1 lines 42-47).
Regarding claim 3, Kothari taught the method according to claim 1 as described hereinabove. Kothari further teaches wherein the IP tunnel encapsulation type is a type of a header of an encapsulation IP tunnel (LDP message include PW type (FEC128 or FEC-129 see Kothari: Fig.7A; Fig.7B).  
Regarding claim 4, Kothari taught the method according to claim 1 as described hereinabove. Kothari further teaches wherein the second SR router support one or more IP tunnel encapsulation types (second BR extract BGP message and translate data according to PW type (FEC-128 or FEC129 Signaling) see Kothari: Fig.5B step 114-118; Col.18 lines 17-33).  
Regarding claim 5, Kothari taught the method according to claim 1 as described hereinabove. Kothari further teaches wherein the tunnel encapsulation capability 
Regarding claim 6, Kothari taught the method according to claim 5 as described hereinabove. Kothari further teaches wherein a type field of the encapsulation capability sub-TLV is filled in with a type code of an IP tunnel encapsulation format allocated by the internet assigned numbers authority (control unit 44 assign FEC-128 or FEC 129 to LFP message “LDP module 50 also generates LDP message 40A to signal PW data 56 and the label reserved for SS-PW 38 via either a FEC-128 or FEC-129 element” see Fig.3A; Col.19 lines 10-24).
Regarding claims 7-12, they are rejected for the same reason as claims 1-6 as set forth hereinabove. Claims 7-12 recite a non-transitory computer readable medium that perform the same functionalities of method claims 1-6. 
Regarding claims 13-18, they are rejected for the same reason as claims 1-6 as set forth hereinabove. Claims 13-18 recite a non-transitory computer readable medium that perform the same functionalities of method claims 1-6. 

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUANG W LI whose telephone number is (571)270-1897.  The examiner can normally be reached on Monday - Thursday 7AM-5PMET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GUANG W. LI
Primary Examiner
Art Unit 2478


October 23, 2021
/GUANG W LI/Primary Examiner, Art Unit 2478